Exhibit 10(p)
ILLINOIS TOOL WORKS INC. NONQUALIFIED PENSION PLAN
As Amended and Restated Effective January 1, 2008
     Illinois Tool Works Inc. hereby amends and restates, effective as of
January 1, 2008, the ITW Nonqualified Pension Benefits Plan, originally
established effective January 1, 1976, which is hereby renamed the “Illinois
Tool Works Inc. Nonqualified Pension Plan.” The Company intends for the Plan to
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
applicable regulations (“Section 409A”), and to operate the Plan in good faith
compliance with Section 409A during the Section 409A transition period and any
extension thereof.
ARTICLE I.
DEFINITIONS
     Certain definitions utilized in this Plan are set forth below. Capitalized
terms utilized in the Plan that are not defined below shall have the meanings
set forth in the Qualified Plan.
     1.1 “Actuarial Equivalent” or “Actuarial Equivalence” means an equivalent
form of payment of a Participant’s Supplemental Benefit. For purposes of
converting a Supplemental Benefit to a form of payment offered under the
Qualified Plan, Actuarial Equivalence will be determined using the Qualified
Plan’s definition of Actuarial Equivalent.
     1.2 “Beneficiary” means the person so designated by a Participant according
to the method prescribed by the Company. If no designation is in effect or if an
existing designation is determined to be invalid or ineffective at the time any
payments under this Plan become due, the Beneficiary shall be the spouse of the
Participant, or if no spouse is then living, the Participant’s estate. The
Participant may also change his Beneficiary according to the methods prescribed
by the Company, provided that no such change shall be allowed following
commencement of payment.
     1.3 “Board” means the Board of Directors of the Company.
     1.4 “CEO” means the Chief Executive Officer of the Company.
     1.5 “Code” means the Internal Revenue Code of 1986, as amended.
     1.6 “Committee” means the Employee Benefits Steering Committee of the
Company.
     1.7 “Company” means Illinois Tool Works Inc., a Delaware corporation, and
any successor thereto, and any corporation or other entity that together with
Illinois Tool Works Inc. is a member of a controlled group of corporations under
Code Section 414(b) or a group of trades or businesses under common control
pursuant to Code Section 414(c).
     1.8 “Corporate Change” shall mean either a “Change in Ownership,” “Change
in Effective Control” or a “Change of Ownership of a Substantial Portion of
Assets” as defined in Section 409A and summarized herein. A “Change in
Ownership” occurs on the date that any one person, or more than one person
acting as a group (as defined in Section 409A), acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of the Company. A “Change in Effective Control” occurs on the date that either
(i) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company; or
(ii) a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. A “Change
of Ownership of a Substantial Portion of Assets” occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions.
     1.9 “ECRIP” means the Illinois Tool Works Inc. Executive Contributory
Retirement Income Plan, as established effective April 1, 1993 and amended and
restated effective January 1, 2008, and as amended from time to time thereafter.

 



--------------------------------------------------------------------------------



 



     1.10 “Eligible Executive” means (i) any participant in ECRIP; (ii) any
Company executive entitled to certain benefits under the Premark Supplemental
Plan, to the extent of any Supplemental Benefit which is based on service
through December 31, 2000, unless such person is an Eligible Executive under
either (i) or (iii); and (iii) any other Company executive who is eligible to
receive a Retirement Benefit, the amount of which is reduced by reason of the
limitations on compensation or benefits under Code Sections 401(a)(17) or 415(b)
and who is designated as a Participant by the CEO. Notwithstanding the
foregoing, an Eligible Executive shall only be considered such if he/she is part
of a “select group of management or highly compensated employees” within the
meaning of Sections 201, 301 and 401 of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).
     1.11 “Participant” means any Eligible Executive and any former Eligible
Executive, to whom or with respect to whom a Supplemental Benefit is payable.
     1.12 “Plan” means the Illinois Tool Works Inc. Nonqualified Pension Plan as
amended from time to time.
     1.13 “Qualified Plan” means the ITW Retirement Accumulation Plan as amended
from time to time.
     1.14 “Retirement Benefit” means the benefits payable to a Participant in
the form of a single life annuity under the Qualified Plan as of his/her
Separation from Service. A Participant’s Retirement Benefit shall include the
value of any benefits paid or payable to an alternate payee pursuant to a
qualified domestic relations order with respect to the Qualified Plan.
     1.15 “Separation from Service” means the date of the Participant’s
cessation of services with the Company for any reason.
     1.16 “Supplemental Benefit” means the benefit payable to a Participant or
Beneficiary pursuant to Article III of the Plan.
ARTICLE II.
PARTICIPATION
     An executive of the Company shall become a Participant effective either
(i) as of the date on which he/she is notified by the Committee that he/she has
become an Eligible Executive by designation by the CEO, (ii) as of the first
date he/she is eligible to make deferrals under ECRIP following designation of
eligibility for participation in ECRIP, or (iii) as of January 1, 2001, if the
executive was entitled to Premark Supplemental Plan benefits. Prior to a
Corporate Change, the CEO may determine that an individual who has been
designated as a Participant shall cease to participate herein.
ARTICLE III.
SUPPLEMENTAL BENEFIT
     A Participant’s Supplemental Benefit shall be determined as of his/her
Separation from Service by offsetting his/her actual Retirement Benefit against
a hypothetical Retirement Benefit calculated under the then-applicable
provisions of the Qualified Plan, including all benefit formulas, service
credit, early retirement adjustments, vesting and eligibility requirements,
actuarial factors and other calculation methods under any such plan but not any
limits on benefits and compensation under Code Sections 415(b) and 401(a)(17),
and as if there had been no deferrals under ECRIP. Notwithstanding the
foregoing, a Participant’s Supplemental Benefit as determined above shall be
adjusted as follows:

  (a)   The CEO in his sole discretion may determine that a Participant’s
Supplemental Benefit shall not reflect the Participant’s compensation and ECRIP
deferrals in excess of the then-current Code Section 401(a)(17) limit and
benefits in excess of the applicable limit under Code Section 415(b) and reduce
the Participant’s Supplemental Benefit accordingly; and     (b)   The CEO may
determine that a Participant’s Supplemental Benefit shall reflect additional
service and compensation credits, as he shall deem appropriate, and shall
increase the Participant’s Supplemental Benefit accordingly.

 



--------------------------------------------------------------------------------



 



ARTICLE IV.
PAYMENT OF BENEFITS
     4.1 Commencement of Benefits. Except as provided in Section 4.2(c), payment
of a Participant’s Supplemental Benefit shall commence on the first day of the
month following his/her Separation from Service. A Participant’s or
Beneficiary’s Supplemental Benefit that is being paid in the form of
installments shall continue to be credited with interest using a reasonable rate
of interest determined by the Committee.
     4.2 Payment Elections.

  (a)   Initial Election. A Participant shall submit an election (according to
the method prescribed by the Company) as to the form of payment of his/her
Supplemental Benefit, which form may be any of the forms of payment permitted
under the Qualified Plan (other than the level income option) or in a lump sum
or monthly installment payments over two to 20 years. Any such election must be
submitted within 30 days after the Participant’s commencement of Plan
participation as defined in Article II. If a Participant chooses a form of
payment available under the Qualified Plan or a lump sum, such form of payment
shall be the Actuarial Equivalent of the Participant’s Supplemental Benefit. If
a Participant (i) does not elect a form of payment, or (ii) as of his/her
Separation from Service, has not either attained age 55 with 10 years of service
or age 65 with 5 years of service, then the Participant shall receive his/her
Supplemental Benefit in the form of a lump sum payment on the first day of the
month following his/her Separation from Service.     (b)   Change to Prior
Election. Effective January 1, 2009, a Participant may elect to change a form of
payment previously elected (or if the Participant failed to elect a form of
payment in accordance with Section 4.2, then to elect a form other than the lump
sum), provided (i) such new election does not take effect until at least
12 months after the date the election is made, and (ii) if commencement of
payment is not related to the Participant’s death, the first payment with
respect to such new election is deferred for a period of five years from the
date such payment would otherwise have commenced. However, a change from one
type of life annuity permitted under the Qualified Plan to another type of life
annuity permitted under the Qualified Plan is not considered a change in the
form of payment, provided that (i) such change is made before commencement of
payment and (ii) such annuities are actuarially equivalent applying reasonable
actuarial methods and assumptions.     (c)   Key Employees. Payments to a
Participant who is a key employee (as defined in Section 409A) shall commence on
the first day of the seventh month commencing after his/her Separation from
Service, unless retirement is due to death. Upon commencement of payment, the
Participant’s initial payment shall include all amounts that would have been
paid had there been no six-month delay and the retroactive payments shall be
credited with interest.

     4.3 Payment to Beneficiary. If the Participant elected to receive his/her
Supplemental Benefit as a lump sum or in monthly installment payments and dies
prior to the commencement or completion of payments, then the Participant’s
Supplemental Benefit shall be paid (or continue to be paid if payments had
previously commenced) on the first day of the month following the Participant’s
date of death to his/her Beneficiary in accordance with his/her
previously-elected form of payment. If the Participant dies prior to
commencement of payment and (i) failed to make a form of payment election or
(ii) elected to receive his/her Supplemental Benefit in a form of payment
available under the Qualified Plan, then the Participant’s Supplemental Benefit
shall be paid on the first day of the month following the Participant’s date of
death to his/her Beneficiary in a lump sum.
     4.4 Small Benefits. Notwithstanding anything in this Article IV to the
contrary, if the lump-sum Actuarial Equivalent of the Participant’s or
Beneficiary’s Supplemental Benefit is $25,000 or less on the Participant’s
Separation from Service or death, such amount shall be paid in a lump sum to the
Participant or his/her Beneficiary on the first date of the month following the
Participant’s Separation from Service or death in full settlement of his/her
benefits under this Plan.
     4.5 Forfeiture of Supplemental Benefit. If, prior to a Corporate Change, a
Participant shall be discharged for gross misconduct or a Participant or
Beneficiary shall at any time, regardless of whether before or after the
Participant’s Separation from Service, divulge confidential Company information
to other persons or otherwise act against the business interests of the Company,
then the Participant’s or Beneficiary’s Supplemental Benefit attributable to
compensation in excess of the Code Section 401(a)(17) limit may be forfeited by
the Committee or the CEO.

 



--------------------------------------------------------------------------------



 



     4.6 Payment on Specified Date. For purposes of this Article IV, a payment
shall be treated as made (or commencing) on the payment commencement date
specified in Section 4.1, 4.2, 4.3, or 4.4 as applicable, if the payment is made
(or commences) on (i) such date, (ii) a later date within the same taxable year
of the Participant, or (iii) if later, by the fifteenth day of the third
calendar month following such date, provided that the Participant is not
permitted, directly or indirectly, to designate the taxable year of the payment.
ARTICLE V.
CLAIMS PROCEDURE
     5.1 Claim for Benefits. All claims for benefits shall be submitted in
writing to the Committee which shall process them and approve or disapprove them
within 90 days following the date that the claim is received by the Committee.
If special circumstances arise and the Committee cannot process the claim within
90 days, the Committee shall notify the claimant on or before the close of the
initial 90-day period that the time for making the decision is extended for up
to 90 additional days. If the Committee fails to notify the claimant within the
applicable period, the claim is considered denied. If the Committee makes a
determination to deny benefits to a claimant, the denial shall be stated in
writing by the Committee and delivered or mailed to the claimant. Such notice
shall set forth the specific reasons for the denial; be written in a manner that
may be understood by the claimant; refer to the specific Plan provisions upon
which denial is based; and describe the steps necessary for appeal.
     5.2 Request for Review of a Claim Denial. The claimant whose claim for
benefits has been denied shall have a period of 60 days from the date of the
Committee’s denial in which to appeal in writing to the Committee. The claimant
or his/her duly authorized representative shall have an opportunity to review
pertinent documents and submit additional information, issues and comments to
the Committee.
     5.3 Decision Upon Review of a Claim Denial. The Committee (or its delegate)
shall review all evidence submitted by the claimant and shall communicate its
decision to the claimant in writing within 60 days of the date on which the
request for review was received, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered as
soon as possible, but not later than 120 days after receipt of a request for
review. The Committee’s decision regarding the claim shall be final and binding.
     5.4 Timing of Judicial Action. No action at law or in equity may be brought
to recover benefits under the Plan until the Participant has exercised all
appeal rights and the Plan benefits requested in such appeal have been denied in
whole or in part. Benefits under the Plan shall be paid only if the Committee,
in its discretion, determines that a claimant is entitled to them. If a judicial
proceeding is undertaken to appeal the denial of a claim or bring any other
action under ERISA other than a breach of fiduciary duty claim, the evidence
presented will be strictly limited to the evidence timely presented to the
Committee. In addition, any such judicial proceeding must be filed within
180 days after the Committee’s final decision.
ARTICLE VI.
ADMINISTRATION
     The Committee, which shall administer the Plan, shall have the power and
duty to adopt such rules and regulations consistent with Plan terms; to maintain
records concerning the Plan; to construe and interpret the Plan and resolve all
questions arising under the Plan; to direct the payment of Plan benefits; and to
comply with the requirements of any applicable federal or state law. Neither the
Company, nor any employee or Board or Committee member, shall be liable to any
Eligible Executive, active or former Participant, Beneficiary or any other
person for any claim, loss, liability or expense incurred in connection with the
Plan.

 



--------------------------------------------------------------------------------



 



ARTICLE VII.
AMENDMENT AND TERMINATION
     7.1 Amendment and Termination. The Board may amend the Plan in whole or in
part at any time, including without limitation an amendment to discontinue
benefit accruals. Any amendment shall comply with Section 409A. The Board also
may terminate the Plan at any time, subject to the restrictions of Section 409A.
In such event, each Participant and Beneficiary shall receive a lump-sum payment
of his/her Supplemental Benefit determined as if the effective date of Plan
termination was each Participant’s Separation from Service provided (i) the
termination and liquidation of the Plan does not occur proximate to a downturn
in the financial health of the Company; (ii) the Company terminates all
non-qualified deferred compensation arrangements of the same type at the same
time that this Plan is terminated; (iii) the Company makes no payments to
Participants and Beneficiaries for 12 months but makes all payments within
24 months; and (iv) the Company adopts no new non-qualified deferred
compensation arrangement of the same type for three years. No amendment or
termination of the Plan shall, without the express written consent of the
affected Participant or Beneficiary, reduce such Participant’s or Beneficiary’s
Supplemental Benefit as of the effective date of such Plan amendment or
termination.
     7.2 Corporate Change. The Board may terminate the Plan in conjunction with
a Corporate Change, provided that (i) the Company terminates the Plan within the
30 days preceding or the 12 months following a Corporate Change; and (ii) the
Company terminates all non-qualified deferred compensation arrangements of the
same type at the same time that this Plan is terminated with respect to each
Participant that experienced Corporate Change. Following such termination, each
current Participant, former Participant and Beneficiary shall receive a lump-sum
payment of his/her Supplemental Benefit within the 12 months following the
termination of the Plan.
ARTICLE VIII.
MISCELLANEOUS
     8.1 Corporate Successor. The Plan shall not terminate, but shall continue,
upon a transfer or sale of assets of the Company or upon the reorganization,
merger or consolidation of the Company into or with any other corporation or
other entity; provided that it is not terminated pursuant to Section 7.2 and the
transferee, purchaser or successor agrees to continue the Plan. In the event
that the transferee, purchaser or successor does not continue the Plan, then the
Plan shall terminate to the extent permitted under Section 7.1 and the
applicable restrictions under Section 409A.
     8.2 No Implied Rights. Neither the establishment of the Plan nor any
amendment thereof shall be construed as giving any Participant, Beneficiary or
any other person any legal or equitable right unless such right shall be
specifically provided for in the Plan or conferred by specific action of the
Committee in accordance with the terms and provisions of the Plan. Except as
expressly provided in this Plan, the Company shall not be required or be liable
to make any payment under this Plan. The provisions of this Plan document
supersede and preempt any prior understandings, agreements or representations by
or between the Company and any Participant or Beneficiary, written or oral,
which may have related in any manner to the subject matter hereof.
     8.3 No Right to Company Assets. Neither the Participant nor any other
person shall acquire by reason of the Plan any right in or title to any assets,
funds or property of the Company including, without limitation, any specific
funds, assets or other property that the Company, in its sole discretion, may
set aside in anticipation of a liability hereunder. Any benefits that become
payable hereunder shall be paid from the general assets of the Company. The
Participant shall have only a contractual right to the amounts, if any, payable
hereunder unsecured by any asset of the Company. In order to provide for the
payment of Supplemental Benefits, the Company has established an irrevocable
trust, the assets of which are part of the Company’s general assets and
therefore subject to the claims of the Company’s general creditors in the event
of insolvency. To the extent any Supplemental Benefit is paid from the trust,
the Company shall have no further obligations to pay such Supplemental Benefit
directly to the Participant or Beneficiary.
     8.4 No Employment Rights. Nothing herein shall constitute a contract of
employment or of continuing service or in any manner obligate the Company to
continue the services of the Participant or obligate the Participant to continue
in the service of the Company, or as a limitation of the right of the Company to
discharge any of its employees, with or without cause.

 



--------------------------------------------------------------------------------



 



     8.5 Offset. If, at the time payments are to commence hereunder, a
Participant or Beneficiary or both are indebted or obligated to the Company,
then such payments may at the discretion of the Committee be reduced by the
amount of such indebtedness or obligation; provided, however, that an election
by the Committee not to reduce any such payments shall not constitute a waiver
of its claim for such indebtedness or obligation. In the event of an overpayment
of benefits under the Qualified Plan, the Committee may determine that all or
part of the amount of the overpayment may be recovered by an offset to the
Participant’s or Beneficiary’s Supplemental Benefit.
     8.6 Non-Assignability. Neither the Participant nor any other person shall
have any voluntary or involuntary right to commute, sell, assign, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall be, prior to actual payment, subject to the
payment of any debts, judgments, alimony or separate maintenance owed by the
Participant or any other person, or be transferable by operation of law in the
event of the Participant’s or any other person’s bankruptcy or insolvency. This
Section shall not apply to the creation, assignment, or recognition of a right
of any benefit payable pursuant to a domestic relations order, if such order
(i) meets the requirements of Section 414(p)(1)(B) of the Code, and (ii) does
not require the payment of a benefit to an alternate payee prior to the time
benefits are payable pursuant to Article IV, as determined by the Committee.
     8.7 Incapacity of Recipient. If a current or former Participant or a
Beneficiary is deemed by the Committee to be incapable of personally receiving
any Supplemental Benefit payment, then, unless and until claim therefor shall
have been made by a duly appointed guardian or other legal representative of
such person, the Committee may provide for such payment or any part thereof to
be made to any other person or institution providing for the care and
maintenance of such person. Any such payment shall be for the account of such
person and shall be a complete discharge of any liability of the Company and the
Plan therefor.
     8.8 Withholding of Taxes. The Company shall withhold any federal, state or
local taxes applicable to any Participant’s or Beneficiary’s Supplemental
Benefit. Notwithstanding any other Plan provision to the contrary, the payment
of any Participant’s Supplemental Benefit may be accelerated by the Company to
the extent of any required FICA withholdings applicable to such Supplemental
Benefit (plus any other withholdings applicable to the withheld FICA amount).
     8.9 Governing Laws. Except to the extent not pre-empted by ERISA or other
federal law, the Plan shall be construed and administered according to the laws
of the State of Illinois.
     8.10 Severability. Whenever possible, each provision of this Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Plan is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Plan or the validity,
legality or enforceability of such provision in any other jurisdiction, but this
Plan shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

         
 
ILLINOIS TOOL WORKS INC.    
 
       
 
By:  /s/ Sharon M. Brady
 
Senior Vice President, Human Resources    

 